 

VOTING AGREEMENT

 

VOTING AGREEMENT (this “Agreement”) dated as of March 12, 2014, by and among
ENERGY XXI (BERMUDA) LIMITED, an exempted company formed under the laws of
Bermuda (“Parent”), ENERGY XXI GULF COAST, INC., a Delaware corporation and an
indirect wholly-owned subsidiary of Parent (“OpCo”), CLYDE MERGER SUB, INC., a
Delaware corporation and an indirect wholly-owned subsidiary of Parent (“Merger
Sub”), and [l] (“Stockholder”).

 

WHEREAS, Stockholder is a stockholder of EPL OIL & GAS, INC., a Delaware
corporation (the “Company”);

 

WHEREAS, as of the date hereof, Stockholder is the beneficial owner (as defined
in Rule 13d-3 under the Exchange Act ) of [l] shares of common stock, par value
$0.001 per share, of the Company (“Company Common Stock”) (the “Original Shares”
and, together with any additional shares of Company Common Stock issued in the
manner described in Section 1.5 hereof, the “Subject Shares,” except that the
“Subject Shares” shall exclude any shares of Company Common Stock underlying
unexercised Company Stock Options);

 

WHEREAS, contemporaneously with the execution and delivery of this Agreement,
Parent, OpCo, Merger Sub and the Company have entered into an Agreement and Plan
of Merger (as amended, supplemented, restated or otherwise modified from time to
time, the “Merger Agreement”), providing for, among other things, the merger of
Merger Sub with and into the Company, with the Company continuing as the
surviving corporation in such merger as an indirect wholly-owned subsidiary of
Parent (the “Merger”);

 

WHEREAS, in order to induce Parent, OpCo and Merger Sub to enter into the Merger
Agreement, Stockholder has agreed to enter into this Agreement and abide by the
covenants and obligations with respect to the Subject Shares set forth herein;
and

 

WHEREAS, capitalized terms used but not otherwise defined herein shall have the
respective meanings ascribed to such terms in the Merger Agreement.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration given to each party hereto, the receipt of which is hereby
acknowledged, the parties hereto agree as follows:

 



 

 

 

ARTICLE I


 

AGREEMENT TO vote

 

Section 1.1           Voting of Subject Shares; Irrevocable Proxy.

 



(a)          Stockholder agrees to vote (or cause the holder of record on any
applicable record date to vote), in person or by proxy, all of the Subject
Shares in connection with any meeting of the stockholders of the Company
(including any adjournment or postponement thereof) or any action by written
consent in lieu of a meeting of stockholders of the Company (i) in favor of the
approval of the Merger Agreement, the approval of the Merger and the other
transactions contemplated by the Merger Agreement and the approval of any other
matter that is required to be approved by the stockholders of the Company in
order to effect the transactions contemplated by the Merger Agreement (including
any proposal to adjourn or postpone a meeting of the stockholders of the Company
to a later date if there are not sufficient votes to approve the Merger
Agreement on the date on which the meeting is held); and (ii) against any other
action that (A) is an agreement or arrangement constituting or related to any
Competing Proposal, (B) would result in a liquidation, dissolution,
recapitalization, extraordinary dividend or other significant corporate
reorganization of the Company; or (C) would reasonably be expected to interfere
with or delay the consummation of the Merger and the other transactions
contemplated by the Merger Agreement, and in connection therewith, Stockholder
shall execute any documents that are necessary or appropriate in order to
effectuate the foregoing. Stockholder shall (or shall cause the holder of record
on any applicable record date to) be present (in person or by proxy) at any
meeting of stockholders of the Company (including any adjournment or
postponement thereof) called to approve the Merger Agreement or otherwise cause
the Subject Shares to be counted as present thereat for purposes of establishing
a quorum; provided, however, that the parties acknowledge that Stockholder has
granted an irrevocable proxy to Parent pursuant to Section 1.1(b) in connection
with all such matters.

 

(b)          In furtherance of the foregoing, Stockholder hereby irrevocably
grants to, and appoints, until the termination of this Agreement in accordance
with Section 2.1, Parent and any person or persons designated in writing by
Parent, and each of them individually, as Stockholder’s proxy and
attorney-in-fact (with full power of substitution and resubstitution), for and
in the name, place and stead of Stockholder, to vote or grant a written consent
in respect of all of the Subject Shares, or execute and deliver a proxy to vote
or grant a written consent in respect of the Subject Shares, on the matters and
in the manner specified in Section 1.1(a) of this Agreement. Stockholder hereby
affirms that such irrevocable proxy is given in connection with, and in
consideration of, the execution of the Merger Agreement by Parent, OpCo and
Merger Sub, and that such irrevocable proxy is given to secure the performance
of the duties of Stockholder under this Agreement. Stockholder hereby further
affirms that such proxy is irrevocable and is coupled with an interest
sufficient in law to support an irrevocable power and may under no circumstances
be revoked. Such proxy is executed and intended to be irrevocable in accordance
with the provisions of Section 212 of the DGCL until the termination of this
Agreement in accordance with Section 2.1. Stockholder hereby revokes (or causes
to be revoked) any and all previous proxies, powers of attorney, instructions or
other requests with respect to such Stockholder’s Subject Shares. Parent may
terminate this proxy with respect to Stockholder at any time at its sole
election by written notice provided to Stockholder.

 

(c)          The obligations of Stockholder under this Agreement shall not be
affected by any Company Adverse Recommendation Change. For the avoidance of
doubt, the parties acknowledge that a Company Adverse Recommendation Change,
could under circumstances described in the Merger Agreement, be part of a series
of events that leads to a termination of the Merger Agreement and, as a result,
this Agreement.

 

2

 

  

Section 1.2           No Transfers; No Inconsistent Arrangements. Except as
provided hereunder or under the Merger Agreement, Stockholder shall not,
directly or indirectly, (i) transfer (which term shall include any sale,
assignment, gift, pledge, hypothecation or other disposition), or consent to or
permit any such transfer of, any or all of the Subject Shares or any interest
therein (except where the transferee or third party agrees in writing to be
bound by the terms hereof), or create or permit to exist any Encumbrance that
would prevent Stockholder from voting the Subject Shares in accordance with this
Agreement or from complying with its other obligations under this Agreement,
other than any restrictions imposed by applicable Law on any such Subject
Shares; (ii) enter into any contracts inconsistent with the terms of this
Agreement with respect to any transfer of Subject Shares or any interest
therein; (iii) grant or permit the grant of any proxy, power of attorney or
other authorization in or with respect to the Subject Shares relating to the
subject matter hereof; (iv) deposit or permit the deposit of the Subject Shares
into a voting trust or enter into a voting agreement or arrangement with respect
to the Subject Shares; or (v) take or permit any other action that would in any
way restrict, limit or interfere with the performance of its obligations
hereunder or the transactions contemplated hereby (any of the actions set forth
in clauses (i) through (v) above, and any conversion, exchange or other
disposition of the Subject Shares in a transaction related to a Competing
Proposal being referred to in this Agreement as a “Transfer”). To the extent the
Subject Shares are represented by certificates, Stockholder shall make available
to the Company such certificates in order for the Company to mark such
certificates with legends required by the DGCL regarding the foregoing Transfer
restrictions.

 

Section 1.3           Non-Solicitation. Stockholder shall not, and shall direct
and use commercially reasonable efforts to cause its Affiliates and
Representatives not to, directly or indirectly, initiate, solicit or knowingly
encourage (including by way of furnishing confidential information) any third
party to make an Competing Proposal or assist any third party in preparing or
soliciting an offer relating in any way to a Competing Proposal; provided,
however, that consistent with the provisions of Section 2.13 below, nothing
herein shall limit or prohibit Stockholder or any of its Representatives, in his
or her capacity as an officer or director of the Company, from taking any action
or failing to take any action in such capacity. Stockholder shall, and shall
direct and use commercially reasonable efforts to cause its Representatives to,
immediately cease and cause to be terminated all existing discussions or
negotiations with any Person conducted heretofore with respect to any Competing
Proposal.

 

Section 1.4           Documentation and Information. Stockholder (i) consents to
and authorizes the publication and disclosure by Parent, OpCo, Merger Sub or the
Company of Stockholder’s identity and holding of Subject Shares, and the nature
of its commitments, arrangements and understandings under this Agreement
(including, for the avoidance of doubt, the disclosure of this Agreement), in
any press release, the Joint Proxy Statement, the Form S-4 and any other
disclosure document required in connection with the Merger Agreement, the Merger
and any transactions contemplated by the Merger Agreement, and (ii) agrees to
give to Parent as promptly as practicable any information related to the
foregoing that Parent may reasonably require for the preparation of any such
disclosure documents. Stockholder agrees to notify Parent as promptly as
practicable of any required corrections with respect to any written information
supplied by Stockholder specifically for use in any such disclosure document, if
and to the extent Stockholder becomes aware that any such information shall have
become false or misleading in any material respect.

 



3

 

 

Section 1.5           Changes to Subject Shares. Stockholder agrees that all
shares of Company Common Stock that Stockholder purchases, acquires the right to
vote or otherwise acquires beneficial ownership (as defined in Rule 13d-3 under
the Exchange Act) of after the execution of this Agreement shall be subject to
the terms of this Agreement and shall constitute “Subject Shares” for all
purposes of this Agreement. In the event of any stock dividend or distribution,
or any change to the Subject Shares by reason of any stock dividend or
distribution, split-up, recapitalization, combination, exchange of shares or any
other similar transaction, the term “Subject Shares” as used in this Agreement
shall be deemed to refer to and include the Subject Shares and all such stock
dividends and distributions and any securities into which or for which any or
all of the Subject Shares may be changed or exchanged or which are received in
the relevant transaction. Stockholder hereby agrees, while this Agreement is in
effect, to notify Parent promptly in writing of the number and description of
any additional Subject Shares of which Stockholder acquires beneficial ownership
or ownership of record.

 

Section 1.6           Representations and Warranties. Stockholder represents and
warrants to Parent, OpCo and Merger Sub as follows:

 

(a)          Stockholder (i) is the sole beneficial owner (within the meaning of
Rule 13d-3 under the Exchange Act) of, and has, and at the time of the Company
Stockholders Meeting will have, good title to the Subject Shares, free and clear
of any and all Liens, proxies, voting trusts or agreements, options, rights,
understandings or arrangements or any other encumbrances whatsoever on title,
transfer, or exercise of any rights of a stockholder in respect of such Subject
Shares (collectively, “Encumbrances”) except for Encumbrances arising
(A) hereunder, (B) from the status of any Subject Shares as Company Restricted
Shares or (C) any restrictions on transfer imposed by applicable federal or
state securities laws; (ii) does not own, of record or beneficially, any shares
of capital stock of the Company (or rights to acquire any such shares) other
than the Subject Shares and shares underlying Company Phantom Stock or Company
Stock Options; and (iii) has the sole right to vote and dispose of, and holds
sole power to issue instructions with respect to, the matters set forth in this
Agreement with no material limitations, qualifications or other restrictions on
such rights, subject to applicable federal or state securities laws and the
terms of this Agreement and except for any such restrictions arising from the
qualification of any Subject Shares as Company Restricted Shares.

 

(b)          [Stockholder is an entity duly organized, validly existing and in
good standing under the laws of the jurisdiction in which it is incorporated or
constituted.]1

 

(c)          [Stockholder has all requisite power and authority to execute and
deliver this Agreement, to perform Stockholder’s obligations hereunder and to
consummate the transactions contemplated hereby.] This Agreement has been duly
and validly executed and delivered by Stockholder and, assuming this Agreement
constitutes a valid and binding obligation of each of Parent, OpCo and Merger
Sub, constitutes a legal, valid and binding agreement of Stockholder enforceable
against Stockholder in accordance with its terms.

 



 

1NTD: To be used only for entity-stockholders.

 

4

 

  

(d)          The execution, delivery and performance by Stockholder of this
Agreement and the consummation of the transactions contemplated hereby do not
and will not (i) conflict with, or result in the breach or termination of or
constitute a default (with or without the giving of notice or the lapse of time
or both) under (A) to the extent applicable, any provisions of the
organizational documents of Stockholder; (B) any note, bond, mortgage,
indenture, contract, agreement, lease, license, permit or other instrument or
obligation of any kind to which Stockholder is a party or by which the Subject
Shares are bound; or (ii) violate, or require any consent, approval, or notice
under any provision of any judgment, order or decree or any federal, state,
local or foreign statute or Law applicable to Stockholder or any of the Subject
Shares.

 

(e)          The execution and delivery of this Agreement by Stockholder does
not, and the performance by Stockholder of its obligations under this Agreement
and the consummation by it of the transactions contemplated hereby will not,
require Stockholder to obtain any consent, approval, authorization or permit of,
or to make any filing with or notification to, any Governmental Authority, other
than the filings of any reports (or amendments thereto) with the SEC.

 

(f)          Stockholder understands and acknowledges that each of the parties
to the Merger Agreement are entering into the Merger Agreement in reliance upon
the execution and delivery of this Agreement by Stockholder and the
representations, warranties and covenants of Stockholder contained herein.
Stockholder understands and acknowledges that the Merger Agreement governs the
terms of the Merger and the other transactions contemplated thereby.

 

ARTICLE II


 

MISCELLANEOUS

 

Section 2.1           Termination. This Agreement shall terminate in its
entirety upon the earliest to occur of (i) the termination of the Merger
Agreement in accordance with its terms, (ii) the Effective Time; and (iii) any
reduction of the Merger Consideration or change in the form of the Merger
Consideration; provided, however, that the provisions of this Article II
(Miscellaneous) shall survive any termination of this Agreement. In the event of
termination of this Agreement, this Agreement shall become void and of no effect
with no liability on the part of any party hereto; provided, however, that the
termination of this Agreement shall not prevent any party hereto from seeking
any remedies (at law or in equity) against any other party hereto for such
party’s breach of any of the terms of this Agreement occurring prior to such
termination.

 

5

 

 

Section 2.2           Notices. Any notices or other communications required or
permitted under, or otherwise given in connection with, this Agreement shall be
in writing and either delivered personally or faxed, sent by overnight mail via
a reputable overnight carrier, or sent by certified or registered mail, postage
prepaid, and shall be deemed to be given and received (a) when so delivered
personally, (b) upon receipt of an appropriate electronic answerback or
confirmation when so delivered by fax (to such number specified below or another
number or numbers as such Person may subsequently designate by notice given
hereunder), or (c) two Business Days after the date of mailing, in each case as
follows: (i) if to Stockholder, to the address set forth below Stockholder’s
name on the signature page hereto, and (ii) if to Parent, OpCo or Merger Sub, in
accordance with Section 8.3 of the Merger Agreement, or to such other Persons,
addresses or facsimile numbers as may be designated in writing to each other
party hereto by the Person entitled to receive such communication as provided
above.

 

Section 2.3           Amendments; Waivers; Extensions.

 

(a)          This Agreement may not be amended except by an instrument in
writing signed on behalf of each of the parties hereto.

 

(b)          At any time prior to the Effective Time, the parties hereto, by
action taken or authorized by their respective boards of directors, where
applicable, may, to the extent permitted by applicable Law, (a) extend the time
for the performance of any of the obligations or other acts of the other parties
hereto; (b) waive any inaccuracies in the representations and warranties
contained herein or in any document delivered pursuant hereto; and (c) waive
compliance with any of the agreements, covenants or conditions contained herein.
Any agreement on the part of a party hereto to any such extension or waiver
shall be valid only if set forth in a written instrument signed on behalf of
such party.

 

Section 2.4           Expenses. All costs and expenses incurred in connection
with this Agreement shall be paid by the party incurring such costs and
expenses, whether or not the transactions contemplated by this Agreement or the
Merger Agreement are consummated; provided, however, that the fees of counsel
for Stockholder in connection with the negotiation and documentation of this
Agreement will be paid by the Company on behalf of Stockholder.

 

Section 2.5           Binding Effect; Benefit; Assignment. Neither this
Agreement nor any of the rights, interests or obligations hereunder shall be
assigned by any of the parties hereto (whether by operation of law or otherwise)
without the prior written consent of the other parties. Subject to the preceding
sentence, this Agreement will be binding upon, inure to the benefit of and be
enforceable by the parties hereto and their respective successors and assigns.
Any purported assignment in violation of this Section 2.6 shall be void.

 

Section 2.6           Governing Law. This Agreement and all actions, proceedings
or counterclaims (whether based on contract, tort or otherwise) arising out of
or relating to this Agreement, and any of the transactions or the actions of
Parent, OpCo, Merger Sub or the Company in the negotiation, administration,
performance and enforcement hereof and thereof, shall be governed by and
construed in accordance with the laws of the State of Delaware, without regard
to principles of conflicts of law thereof, except to the extent that the
provisions of the DGCL are applicable, in which case the DGCL shall apply.

 

Section 2.7           Counterparts. This Agreement may be executed in two or
more counterparts, all of which shall be considered one and the same agreement
and shall become effective when two or more counterparts have been signed by
each of the parties and delivered to the other parties, it being understood that
all parties need not sign the same counterpart. Delivery of an executed
signature page of this Agreement by facsimile or other customary means of
electronic transmission (e.g., “pdf”) shall be effective as delivery of a
manually executed counterpart hereof.

 



6

 

 

Section 2.8           Venue; Waiver of Jury Trial.

 

(a)          The parties hereto irrevocably submit to the jurisdiction of the
Court of Chancery of the State of Delaware (or, if the Court of Chancery of the
State of Delaware or the Delaware Supreme Court determines that, notwithstanding
Section 111 of the DGCL, the Court of Chancery does not have or should not
exercise subject matter jurisdiction over such matter, the Superior Court of the
State of Delaware) and the federal courts of the United States of America
located in the State of Delaware in respect of the interpretation and
enforcement of the provisions of this Agreement and the documents referred to in
this Agreement and in respect of the transactions contemplated hereby and any
and all claims or causes of action arising thereunder or relating thereto, and
hereby waive, and agree not to assert, as a defense in any proceeding for
interpretation or enforcement hereof or any such document that is not subject
thereto or that such proceeding may not be brought or is not maintainable in
said courts or that venue thereof may not be appropriate or that this agreement
or any such document may not be enforced in or by such courts, and the parties
hereto irrevocably agree that all claims and causes of action with respect to
such proceeding shall be heard and determined exclusively by such a Delaware
state or federal court.

 

(b)          Each party hereto acknowledges and agrees that any controversy that
may arise under this Agreement is likely to involve complicated and difficult
issues, and therefore each such party hereby irrevocably and unconditionally
waives any right such party may have to a trial by jury in respect of any
litigation directly or indirectly arising out of or relating to this Agreement
or the transactions contemplated by this Agreement. Each party certifies and
acknowledges that (i) no Representative of any other party has represented,
expressly or otherwise, that such other party would not, in the event of
litigation, seek to enforce the foregoing waiver; (ii) such party understands
and has considered the implications of the foregoing waiver; (iii) such party
makes the foregoing waiver voluntarily, and (iv) such party has been induced to
enter into this Agreement by, among other things, the mutual waiver and
certifications in this Section 2.8.

 

Section 2.9           Service of Process. Each party hereto irrevocably consents
to service of process in the manner provided for notices in Section 2.2;
provided, however, that nothing in this Agreement shall affect the right of any
party hereto to serve process in any other manner permitted by Law.

 

Section 2.10         Entire Agreement; Third Party Beneficiaries. This Agreement
constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof. Nothing in this Agreement, express or implied, is
intended to or shall confer upon any Person (other than the parties hereto) any
right, benefit or remedy of any nature whatsoever under or by reason of this
Agreement.

 

7

 

 

Section 2.11         Severability. Each party agrees that, should any court or
other competent authority hold any provision of this Agreement or part hereof to
be null, void or unenforceable, or order any party to take any action
inconsistent herewith or not to take an action consistent herewith or required
hereby, the validity, legality and enforceability of the remaining provisions
and obligations contained or set forth herein shall not in any way be affected
or impaired thereby, unless the foregoing inconsistent action or the failure to
take an action constitutes a material breach of this Agreement or makes this
Agreement impossible to perform, in which case this Agreement shall terminate.
Except as otherwise contemplated by this Agreement, to the extent that a party
hereto took an action inconsistent with this Agreement or failed to take action
consistent with this Agreement or required by this Agreement pursuant to an
Order, such party shall not incur any liability or obligation unless such party
did not in good faith seek to resist or object to the imposition or entering of
such Order.

 

Section 2.12         Specific Performance. The parties hereto agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with its specific terms or were
otherwise breached. Each party agrees that, in the event of any breach or
threatened breach by any other party of any covenant or obligation contained in
this Agreement, the non-breaching party shall be entitled, in addition to any
other remedy that may be available to it whether in law or equity, to seek and
obtain in the courts contemplated by Section 2.8, (a) a decree or order of
specific performance to enforce the observance and performance of such covenant
or obligation, and (b) an injunction restraining such breach or threatened
breach; provided, however, that each party acknowledges and agrees that Section
7.3(h) of the Merger Agreement shall apply to any claim hereunder for monetary
damages against the other party and only the Company shall be liable for any
such damages claimed against Stockholder. Each party further agrees not to
assert that any of the foregoing remedies is unenforceable, invalid, contrary to
Law or inequitable for any reason, nor to object to such a remedy on the basis
that a remedy of monetary damages would provide an adequate remedy for any such
breach. Each party further acknowledges and agrees that the agreements contained
in this Section 2.12 are an integral part of this Agreement and that, without
these agreements, the other party would not enter into this Agreement.

 

Section 2.13         Stockholder Capacity. No Person executing this Agreement
who is or becomes during the term hereof a director or officer of the Company
shall be deemed to make any agreement or understanding herein in his or her
capacity as such director or officer. Stockholder signs solely in his, her or
its capacity as the beneficial owner of the Subject Shares and nothing herein
shall limit or prohibit Stockholder or any of its Representatives, in his or her
capacity as an officer or director of the Company, from taking any action or
failing to take any action in such capacity.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK] 

 

8

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the day and year first
above written.

 

  ENERGY XXI (BERMUDA) LIMITED             By:         Name: John D. Schiller,
Jr.       Title: Chairman and CEO             CLYDE MERGER SUB, INC.            
By:         Name: Ben Marchive       Title: President  

 

[Signature Page to Voting Agreement]

 

 

 

 

  ENERGY XXI GULF COAST, INC.             By:         Name: Ben Marchive      
Title: President  

 

[Signature Page to Voting Agreement]

 

 

 

  

  STOCKHOLDER:               ______________               By:          Name:    
    Title:                     Notice Address:  

 

[Signature Page to Voting Agreement]

 

 





 

